Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-20 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches an electronic device having opposing front and rear faces, the electronic device comprising: 
a display forming the front face; 
a housing having a rear housing wall forming the rear face; 
an electrochromic component coupled to the rear housing wall; and 
control circuitry configured to adjust the electrochromic component between a first mode and a second mode.  
Claim 14 is allowed since none of the prior art, alone or in combination, teaches an electronic device having a front and a rear, the electronic device comprising: 
a display facing the front; 
a transparent member at the rear; 
an electrochromic component positioned behind the transparent member; 
control circuitry that is configured to adjust the electrochromic component between exhibiting a first color and a second color that is different from the first color; and 
a camera that receives light through the transparent member.  
Claim 19 is allowed since none of the prior art, alone or in combination, teaches an electronic device having first and second sides, the electronic device comprising:
a display facing the first side; 
an electrochromic component visible at the second side and adjustable between exhibiting a first color and a second color that is different from the first color; and
a sensor interposed between the display and the electrochromic component.
Claims 2-13, 15-18 and 20 are allowed for being dependent upon aforementioned independent claims 1, 14 and 19, respectively.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2013/0094126 A1 to Rappoport et al.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624